DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
The Applicant’s amendment filed on April 8, 2021 was received.  Claims 4 and 6 are now canceled.  Claims 1 and 5 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 27, 2020.

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Gallagher et al. on claims 1-3 and 5 are withdrawn, because the independent claims 1 and 5 have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Dennis et al. on claims 1-6 are withdrawn, because independent claims 1 and 5 have been amended.

Reasons for Allowance
Claims 1-3, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In regards to independent claim 5, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of at least one securing hole disposed on a surface of the first beveled edge to receive a securing device therein to secure the device to the external surface, such that the at least one securing hole is distanced away from a top most point of the first pyramid portion, such that the top most point of the first pyramid portion comprises a portion of the first pyramid portion that is disposed furthest away from the top surface of the base as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.